ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20—3(g)(4) and Rule l:20-ll(a) recommending that FRANKLIN H. BARNES, IV, of RANDOLPH, who was admitted to the bar of this State in 1992, be immediately temporarily suspended from the practice of law, and good cause appearing;
It Is ORDERED that FRANKLIN H. BARNES, IV, is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that FRANKLIN H. BARNES, IV, be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by FRANKLIN H. BARNES, IV, pursuant to Rule 1:21-6 shall be restrained from *89disbursement except on application to this Court for good cause shown pending the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.